Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Claims 1-2, 4, and 6-22 are pending. Claims 3 and 5 have been canceled. Claims 15-18 have been withdrawn. Claims 19-22 are new. Claims 1, 2, 4, 6, 7, 9, 10, 11, and 15-17 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-14, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “each pixel unit includes m subpixel units including light-emitting elements”; “the first pad and the one first spare pad coupled with each subpixel unit … and the second pad and the one second spare pad coupled with each subpixel unit”; “wherein each spare pad group is provided in a receiving region where cathode leads and anode leads are located and no light-emitting elements are provided in the receiving region; and a set of two first spare pads corresponding to two light-emitting elements share a second spare pad” render the claim indefinite. The phrase “subpixel unit”, as best understood, has the same meaning as a “light-emitting element” as described in the Applicant’s specification. Applicant describes the light-emitting elements 101,102,103 in FIG. 1 as “subpixel units”. 
It is unclear how would both “the first pad and the one first spare pad coupled with each subpixel unit”. According to Applicant’s disclosure, each subpixel units 101, 102, or 103 (referring to one of the light-emitting elements) can be coupled with either the first pad or the first spare pad, but not both simultaneously. For example, in FIG. 1, the subpixel 103 (light-emitting element) can be either coupled to the first pad 401 or the first spare pad 201. However, the same subpixel does not couple to both the first pad 401 and the first spare pad 201. 
Similarly, it is also unclear how would “the second pad and the one second spare pad coupled with each subpixel unit”. For example, as shown in Applicant’s FIG. 1, the subpixel 103 (light-emitting element) can be either coupled to the second pad 402 or the second spare pad 202. However, the same subpixel does not couple to both the second pad 402 and the second spare pad 202. 
Furthermore, the limitation “the each spare pad group is provided in a receiving region where cathode leads and anode leads are located” renders the claim indefinite. According to Applicant’s disclosure, the location of the spare pads and the anode/cathode leads are not completely overlapped or coextensive. Rather the spare pads are extensions protruding from respective anode/cathode leads. Therefore, it is unclear what is meant by the claimed “each spare pad group is provided in a receiving region where cathode leads and anode leads are located”. Is the “receiving region” intended to refer to the location of the leads or some other wider designation of region? It is unclear how is the “receiving region” defined by the location of the cathode/anode leads as claimed.
Furthermore, the limitation “no light-emitting elements are provided in the receiving region; and a set of two first spare pads corresponding to two light-emitting elements share a second spare pad” further renders the claim indefinite. If no light-emitting elements are provided in the receiving region where the spare pads are provided, then how can the “first spare pad” and “second spare pad” be coupled with each subpixel (or light-emitting element) as recited previously in the claim. 
Further, if the spare pads are to be provided in the receiving region, but “no light-emitting elements are provided in the receiving region”, then how can “a set of two first spare pads corresponding to two-light emitting elements”. No light-emitting element is supposed to be provided in the receiving region where the spare pads are located. Furthermore, the same set of two first spare pads cannot both be connected to two separate light-emitting elements at the same time. When one of the first spare pads in the set is coupled to a light-emitting element, the other one of the spare pads in the same set cannot accommodate a different light-emitting element at the same time. Only one light-emitting element can occupy same set of first spare pads at any give time. Thus, it is unclear what is meant by “corresponding”. 
Furthermore, it is unclear how would “a set of two first spare pads … share a second spare pad”. As best understood, the first and second spare pads are distinct pads. The pads themselves are not being “shared” amongst themselves. It is unclear how would the second spare pad be considered as shared by the set of two first spare pads as claimed. 
In summary, various parts of claim 1 are inappropriately reciting two different, non-coexistent, states of the device. Such construction is not permissible based on Applicant’s disclosure. According to Applicant’s disclosure, each LED forming a subpixel is either coupled to a set of main pads or is coupled to a set of spare pads when the original subpixel is dead. The two states cannot be simultaneously present in one device structure. 
The claim should be written to recite either the state before transferring the dead subpixel or the state after transferring the dead subpixel. 
Claim 9 reciting similar limitations as claim 1 rendering the claim indefinite for the same reasons as explained for claim 1 above.
Claim 19 reciting “an amount of the first spare pads is greater than an amount of the second spare pads” renders the claim indefinite because it is unclear if “amount” refers to the number of the spare pads or the amount of area covered by the spare pads.
Claim 20 reciting “the amount of the first spare pads” and “the amount of the second spare pads” renders the claim indefinite because it is unclear if “amount” refers to the number of the spare pads or the amount of area covered by the spare pads.
Claim 21 reciting “the inner side of the receiving region” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the inner side”.
Claim 22 reciting “the LEDs of a same color are arranged at two outer sides of the receiving regions” renders the claim indefinite. Firstly, plural “receiving regions” lacks antecedent basis. Furthermore, if the LEDs are arranged at outer sides of the receiving regions then how are the subpixel units formed by the LEDs “coupled with the spare pads” that are provided in the receiving region as required in claim 1. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-14, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeya et al. US 2021/0135047 (Takeya).

    PNG
    media_image1.png
    725
    1246
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    626
    873
    media_image2.png
    Greyscale
 In re claim 1, as best understood, Takeya discloses (e.g. FIGs. 2-6) a drive backboard, comprising: 
a plurality of pixel units (no particular “pixel units” have been claimed that would distinguish over either (i) pixel grouping P as shown in FIG. 3, or (ii) grouping of pixels along the column direction indicated by dashed line in FIG. 2 annotated above) and a plurality of spare pad groups (see spare pads labeled in annotated FIG. 2 and FIG. 4 above with two interpretations (i) and (ii) ), wherein each pixel unit (see FIG. 3 or FIG. 2 annotated above) includes m subpixel units including light-emitting elements 150,160,170, and m is a positive integer greater than or equal to 2 (in one interpretation (i), each pixel unit P (see FIG. 3) include three subpixels; in another interpretation (ii), each pixel unit (see FIG. 2 labeled above) include two subpixels, but could include more subpixels along the same column through repetition); 
each spare pad group (see either FIG. 4 or FIG. 2 annotated above) includes two first spare pads and one second spare pad; 
two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively capable of coupling with one first spare pad in each spare pad group (each LED is capable of being coupled with one first spare pad annotated in FIGs. 2 or 4 above) and share one second spare pad in the each spare pad group, where i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above); and
a plurality of anode leads 114a-c, a plurality of cathode leads 112 (alternatively, 112 may be the anode leads and 114a-c may be the cathode leads) and a plurality of main pad groups 117a,117b (see annotated FIGs. 2 or 4 above and FIG. 3), wherein each main pad group 117a,117b includes one first pad 117a or 117b and one second pad 117a or 117b; each subpixel unit 150,160,170 also capable of coupling with one of the plurality of main pad groups (each LED is capable of being coupled with the main pad groups as annotated in FIGs. 2 or 4 above); 
the first pad and the one first spare pad coupled with each subpixel unit (as best understood, e.g. as annotated in FIGs. 2 or 4 above, both coupled with subpixel 150 through lead 114 (FIG. 4) or through 112 (FIG. 2)) are respectively electrically connected with a same anode lead (in interpretation (i) annotated in FIG. 4 above where first pad 117b of main pad group and first spare pad are connected to lead 114a-c; or interpretation (ii) annotated in FIG. 2 above where first pad 117a of main pad group and first spare pad are connected to lead 112); and the second pad and the one second spare pad coupled with each subpixel unit (as best understood, e.g. as annotated in FIGs. 2 or 4 above, both coupled with subpixel 150 through lead 112 (FIG. 4) or through 114 (FIG. 2)) are respectively electrically connected with a same cathode lead (in interpretation (i) annotated in FIG. 4 above where second pad 117a of main pad group and second spare pad are connected to lead 112; or interpretation (ii) annotated in FIG. 2 above where second pad 117b of main pad group and second spare pad are connected to lead 114a-c);
wherein the each spare pad group is provided in “a receiving region where cathode leads and anode leads are located” and no light-emitting elements are provided in the receiving region (as best understood, the “receiving region” can be a region of any outlined where leads 114,112 are at least partially present and the spare pads as annotated in FIGs. 2 and 4 are also present, but the light-emitting elements 150,160,170 are not present. Such a region can be drawn in the figures above that includes at least portions of 112,114 and portions of annotated spare pads, but exclude light emitting elements 150,160,170. Alternatively, in a state shown in FIG. 2 above, no light-emitting elements are provided anywhere. Thus, no light-emitting elements would be provided in the “receiving region”); and a set of two first spare pads corresponding to two light-emitting elements share a second spare pad (as best understood, first spare pads as annotated in FIGs. 2 or 4 above are considered to be “corresponding” to two light-emitting elements when they are coupled, and the set of two first spare pads are considered to “share” a second spare pad by nature of grouping). 

In re claim 2, Takeya discloses (e.g. see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above) wherein each first spare pad is an anode and each second spare pad is a cathode. Under the two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above, when one of the pad is the anode, the other pad is the cathode. 

In re claim 4, Takeya discloses (e.g. FIG. 4) wherein the light-emitting element 150,160,170 is a mini light-emitting diode (Mini LED) chip or a micro light-emitting diode (Micro LED) chip (no particular mini or micro LED chip has been claimed that would distinguish over Takeya’s LED chips 150,160,170); two ends of the light-emitting element 150,160,170 are respectively connected with the first pad 117b and the second pad 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first pad 117b and the second pad 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare pad (FIG. 4, through spare 117b and 116) and the second spare pad (through spare 117a).

In re claim 6, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a same column (two subpixels shown in longitudinal direction in FIG. 2); two adjacent subpixel units (subpixels with LED 150 in FIG. 4 annotated above) in adjacent columns share one second spare pad (a portion 112); three spare pads in the spare pad group (see FIG. 4 annotated above) are arranged transversely (the first spare pads and the second spare pad as annotated in FIG. 4 above having a transverse arrangement); and the second spare pad is disposed between the two first spare pads (see FIG. 4 annotated above, where at least a part of the second spare pad is between the first spare pads).

In re claim 7, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare pad (a portion of 114); three spare pads in the spare pad group (see FIG. 2 annotated above) are longitudinally arranged (the first spare pads and the second spare pad as annotated in FIG. 2 above having a longitudinal arrangement); and the second spare pad is disposed between the two first spare pads (see FIG. 2 annotated above, where at least a part of the second spare pad (a part of 114) is between the first spare pads).

In re claim 8, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 9, as best understood, Takeya discloses (e.g. FIGs. 2-6) a drive backboard, comprising: 
a plurality of pixel units (no particular “pixel units” have been claimed that would distinguish over either (i) pixel grouping P as shown in FIG. 3, or (ii) grouping of pixels along the column direction indicated by dashed line in FIG. 2 annotated above), each pixel unit (see FIG. 3 or FIG. 2 annotated above) including m subpixel units, and m is a positive integer greater than or equal to 2 (in one interpretation (i), each pixel unit P (see FIG. 3) include three subpixels; in another interpretation (ii), each pixel unit (see FIG. 2 labeled above) include two subpixels, but could include more subpixels along the same column through repetition); 
a plurality of spare pad groups (see spare pads labeled in annotated FIG. 2 and FIG. 4 above with two interpretations (i) and (ii) ), each spare pad group (see either FIG. 4 or FIG. 2 annotated above) includes two first spare pads and one second spare pad; 
two adjacent ith subpixel units (laterally adjacent in FIG. 4 interpretation (i) or longitudinally adjacent in FIG. 2 interpretation (ii)) respectively capable of coupling with one first spare pad in each spare pad group (each LED is capable of being coupled with one first spare pad annotated in FIGs. 2 or 4 above) and share one second spare pad in the each spare pad group, where i is a positive integer from 1 to m (see two interpretations (i) and (ii) as labeled in annotated FIGs. 2 and 4 above);
a plurality of anode leads 114a-c; 
a plurality of cathode leads 112 (alternatively, 112 may be the anode leads and 114a-c may be the cathode leads); and 
a plurality of main pad groups 117a,117b (see annotated FIGs. 2 or 4 above and FIG. 3), each main pad group 117a,117b includes one first pad 117a or 117b and one second pad 117a or 117b; and each subpixel unit 150,160,170 also capable of coupling with one main pad group (each LED is capable of being coupled with the main pad groups as annotated in FIGs. 2 or 4 above); 
wherein the first pad and the first spare pad coupled with each subpixel unit (as best understood, e.g. as annotated in FIGs. 2 or 4 above, both coupled with subpixel 150 through lead 114 (FIG. 4) or through 112 (FIG. 2)) are respectively electrically connected with a same anode lead (in interpretation (i) annotated in FIG. 4 above where first pad 117b of main pad group and first spare pad are connected to lead 114a-c; or interpretation (ii) annotated in FIG. 2 above where first pad 117a of main pad group and first spare pad are connected to lead 112); and the second pad and the second spare pad coupled with each subpixel unit (as best understood, e.g. as annotated in FIGs. 2 or 4 above, both coupled with subpixel 150 through lead 112 (FIG. 4) or through 114 (FIG. 2)) are respectively electrically connected with a same cathode lead (in interpretation (i) annotated in FIG. 4 above where second pad 117a of main pad group and second spare pad are connected to lead 112; or interpretation (ii) annotated in FIG. 2 above where second pad 117b of main pad group and second spare pad are connected to lead 114a-c);
each subpixel unit includes a light-emitting element 150,160,170; two ends of the light-emitting element 150,160,170 are respectively connected with the first pad 117b and the second pad 117a (see FIGs. 6A-6B); or (see FIGs. 6C-6D) when a dead subpixel in the first pad 117b and the second pad 117a presents, two ends of the light-emitting element 150 are respectively connected with the first spare pad (FIG. 4, through spare 117b and 116) and the second spare pad (through spare 117a), and
wherein the each spare pad group is provided in “a receiving region where cathode leads and anode leads are located” and no light-emitting elements are provided in the receiving region (as best understood, the “receiving region” can be a region of any outlined where leads 114,112 are at least partially present and the spare pads as annotated in FIGs. 2 and 4 are also present, but the light-emitting elements 150,160,170 are not present. Such a region can be drawn in the figures above that includes at least portions of 112,114 and portions of annotated spare pads, but exclude light emitting elements 150,160,170. Alternatively, in a state shown in FIG. 2 above, no light-emitting elements are provided anywhere. Thus, no light-emitting elements would be provided in the “receiving region”); and a set of two first spare pads corresponding to two light-emitting elements share a second spare pad (as best understood, first spare pads as annotated in FIGs. 2 or 4 above are considered to be “corresponding” to two light-emitting elements when they are coupled, and the set of two first spare pads are considered to “share” a second spare pad by nature of grouping). 

In re claim 10, Takeya discloses (e.g. see interpretation (i) as annotated in FIG. 4 above) wherein the m subpixel units (e.g. subpixels with LED 150) of each pixel unit are arranged in a same column (two subpixels shown in longitudinal direction in FIG. 2); two adjacent subpixel units (subpixels with LED 150 in FIG. 4 annotated above) in adjacent columns share one second spare pad (a portion 112); three spare pads in the spare pad group (see FIG. 4 annotated above) are transversely arranged (the first spare pads and the second spare pad as annotated in FIG. 4 above having a transverse arrangement); and the second spare pad is disposed between the two first spare pads (see FIG. 4 annotated above, where at least a part of the second spare pad is between the first spare pads).

In re claim 11, Takeya discloses (e.g. see interpretation (ii) as annotated in FIG. 2 above) wherein the m subpixel units of each pixel unit (e.g. top subpixel of each pixel unit labeled in FIG. 2 above) are arranged in a same row (horizontal direction in FIG. 2); two adjacent subpixel units in adjacent rows (e.g. longitudinally adjacent subpixels with LED 150) share one second spare pad (a portion of 114); three spare pads in the spare pad group (see FIG. 2 annotated above) are longitudinally arranged (the first spare pads and the second spare pad as annotated in FIG. 2 above having a longitudinal arrangement); and the second spare pad is disposed between the two first spare pads (see FIG. 2 annotated above, where at least a part of the second spare pad (a part of 114) is between the first spare pads).

In re claim 12, Takeya discloses (e.g. FIG. 3) wherein m is 3 or 4 (FIG. 3 shows 3 subpixels per pixel unit P).

In re claim 13, Takeya discloses (e.g. FIGs. 2 & 4) a display panel 100, comprising the drive backboard according to claim 1.

In re claim 14, Takeya discloses (e.g. FIG. 2) a display device 100, comprising the display panel according to claim 13.

In re claim 19, as best understood, Takeya discloses (e.g. FIGs. 2 & 4 annotated above) wherein, in the receiving region, an “amount” of the first spare pads (e.g. two) is greater than an “amount” of the second spare pad (e.g. one). A region can be drawn in the annotated FIGs. 2 and 4 above that includes two first spare pads and one second spare pads. Such “region” is exemplarily extracted and shown below.

    PNG
    media_image3.png
    374
    537
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    553
    523
    media_image4.png
    Greyscale


In re claim 20, as best understood, Takeya discloses (e.g. FIGs. 2 & 4 annotated above) wherein, in the receiving region (see extracted drawings above), the “amount” of the first spare pads (e.g. two) is greater than the “amount” of the second spare pads (e.g. one). A region can be drawn in the annotated FIGs. 2 and 4 above that includes two first spare pads and one second spare pad as shown above. 

In re claim 21, as best understood, Takeya discloses (see annotated FIGs. 2 & 4 and extracted drawings above) wherein the spare pads are arranged “toward the inner side” of the receiving region (at least portion of the spare pads are present inside the extracted section above showing exemplary “receiving region”).

In re claim 22, as best understood, Takeya discloses (see annotated FIGs. 2 & 4 and extracted drawings above) wherein the LEDs of a same color (e.g. 150) are arranged at two outer sides of the receiving regions (no LEDs are present inside the extracted section above showing exemplary “receiving region”).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Regarding §112(b) rejection, Applicant argues amendments render the claims definite. This is not persuasive for reasons detailed in rejection above. The issues of the claims reciting both the original state of the device before transferring the dead subpixel and the state after transferring the dead subpixel. The claim should be written to recite either the state before transferring the dead subpixel or the state after transferring the dead subpixel. 

 Regarding claims rejected over Takeya, Applicant argues the spare electrodes are not located in a region without light-emitting elements. This is not persuasive because “a region” of any outlined shape may be drawn in Takeya’s FIGs. 2 and 4, such that it includes the spare electrodes, but not the light-emitting elements. As shown by the two exemplary “regions” below that are extracted from Takeya’s FIGs. 2 and 4. These regions includes the spare pads, but no light-emitting elements are provided in them. Furthermore, in a state shown in FIG. 2 which includes the spare electrodes, no light-emitting elements are provided anywhere. Thus, the entire FIG. 2 can be a region where no light-emitting elements are provided. 

    PNG
    media_image3.png
    374
    537
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    553
    523
    media_image4.png
    Greyscale


Takeya teaches all claim limitations as addressed in details in the rejections above. Therefore, Examiner maintains claims are properly rejected over Takeya as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815